On Rehearing. Wood, J. No. 6,616 is docketed as a separate case, but it is really a part of No. 6,247, being an appeal from an order of the chancery court overruling a motion to correct the record in a case that had been appealed from that court and was numbered in this court as No. 6,247. The opinions formerly delivered show the nature of the proceedings. When the case No. 6,616 was decided, there was no brief filed on behalf of the appellee, and our attention was not directed to a defect in the record which was unobserved by us. On motion for reconsideration, counsel for appellee makes an affidavit setting forth the reasons why no brief was filed when the case No. 6,616 was originally considered. These reasons are satisfactory to the majority of the judges, and we take up and consider now, on motion for rehearing, the questions presented for the first time for appellee the same as we would have done had the matter been called to our attention in the first instance. The decree and final order of the court refusing to correct the record on the motion of appellant recites that: “The same is submitted on the deposition of George W. Hays, the testimony of R. D. Floyd and W. J. Pinson, and pages 540, 541, 542, and 543 of chancery record ‘F’ of Union County Chancery Court. And the court, after considering all the evidence herein and being fully advised in the premises, finds,” etc. This recital shows that the testimony of witnesses was heard in the cause, not in the form of depositions. There is copied into the transcript what purports to be this testimony taken down by a stenographer and afterwards reduced in longhand by her and certified to as follows: “I hereby certify that the foregoing is a true and correct transcript of the evidence taken by me in shorthand, in the case of C. P. McHenry et ah, plaintiffs, v. El Dorado Dumber & Planing Mill Co., defendant, taken on January 28, 1907. May Craig.” But this does not identify the testimony as that heard by the chancellor in the motion pending before him to correct the record. There is nothing to show-that this testimony was ever filed and made part of Lhe record in the cause. There is no authentication of same in a bill of exceptions under the hand of the chancellor, or in any other way, and we can not consider it. The case is ruled by Beecher v. Beecher, 83 Ark. 424, and by other cases there cited. Opinion delivered October 14, 1907. We must presume, in the absence of all the evidence upon which the decree was based, that it was correct. The motion for reconsideration is therefore granted, the cause (No. 6,247) is reinstated, and the decree of the chancellor is reversed for the reasons stated in the opinion heretofore rendered.